 

Exhibit 10.81

Alicia Secor
246 Lazell Street
Hingham, MA 02043

20 December 2017

Dear Alicia

GW Pharmaceuticals plc (“GW” or the “Company”)

Following the recommendation of the nomination committee, the Board of GW has
appointed you as an independent, non-executive Director. I am writing to record
the terms of your appointment as a non-executive Director of GW. These terms
will take effect on 21 December 2017 and will continue until terminated by
either party giving to the other not less than 3 months’ prior written notice or
as provided for in paragraph 1 below.

By accepting this appointment, you agree that this letter is a contract for
services and is not a contract of employment and you confirm that you are not
subject to any restrictions which prevent you from holding office as a Director.

1.Appointment

 

(a)

Your appointment as a non-executive Director of GW is subject to the Articles of
Association of GW. You are required to retire and seek reelection by our
shareholders at the next AGM, which is on 14 March 2018, and at any subsequent
AGM as required by the Articles of Association or as the Board resolves. The
Articles of Association require one third of the Directors to retire by rotation
and seek re-election at each AGM, with each director being subject to
re-election at intervals of not more than three years. Your appointment as a
non-executive Director will automatically terminate without any entitlement to
compensation if you:

 

(i)

are removed from office by a resolution of the shareholders;

 

(ii)

are not re-elected to office; or

 

(iii)

cease to be a director by reason of your vacating office pursuant to any
provision of the Company’s Articles of Association.

 

(b)

The Company may terminate your appointment with immediate effect if you:

 

(i)

commit any act, whether or not in the course of your duties for the Company,
which tends to bring you or the Company or Group into disrepute;

 

(ii)

commit a material breach of your obligations under this letter;

 

730616619.1

1

 

 

--------------------------------------------------------------------------------

 

 

(iii)

commit any serious or repeated breach or non-observance of your obligations to
the Company (which include an obligation not to breach your duties to the
Company, whether statutory, fiduciary or common law);

 

(iv)

are declared bankrupt or have made an arrangement with, or for the benefit of,
your creditors;

 

(v)

are convicted of any arrestable criminal offence (other than an offence under
road traffic legislation in the UK or elsewhere for which a fine or
non-custodial penalty is imposed);

 

(vi)

are disqualified from acting as a director; or

 

(vii)

are unavailable to perform your duties under your appointment for 6 months
consecutively or in aggregate in any period of one year.

 

(c)

During any period of notice in accordance with this agreement, the Company may
at its absolute discretion ask you not to attend any Board or General meetings
or to perform any other services on its behalf.

 

(d)

Non-executive directors on the GW Board are typically expected to serve two
three-year terms but you may be invited by the Company to serve for an
additional period on the Board. Any term renewal after your first three-year
term is subject to Board review and re-election at the subsequent AGM.
Notwithstanding any mutual expectation, there is no right to renomination by the
Board, either annually or after any three-year period.

 

(e)

Upon the ending of your appointment for any reason, you will resign at the
request of the Company, without any claim for compensation (other than for
accrued and unpaid fees due under this letter), from all directorships and other
offices held by you in the Company and any other member of the Group and from
all trusteeships held by you of any pension scheme or other trusts established
by any member of the Group. Should you fail to do so, you irrevocably appoint
any member of the Board as your attorney in your name and on your behalf to sign
any documents and take such other steps as are necessary to give effect to those
resignations.

 

(f)

If matters arise which cause you concern about your role, you should discuss
these matters with the Chairman of the Company. If you have any concerns which
cannot be resolved, and you choose to resign for that, or any other, reason, you
should provide an appropriate written statement to the Chairman of the Company
for circulation to the Board.

2.Time commitment

 

(a)

You will be expected to devote such time as is necessary for the proper
performance of your duties. You are expected to attend GW Board Meetings and
General Meetings of the shareholders of GW as and when they are held. In
connection with

 

730616619.1

2

 

 

--------------------------------------------------------------------------------

 

 

attendance at the meetings, you will exercise such functions that are
specifically delegated to you from time to time by the Board.

 

(b)

You will also likely be required to sit on at least one sub sub-committee of the
Board.

 

(c)

We expect this role to involve attendance at least five GW Board meetings, the
GW Annual General Meeting (usually held on the same day as a Board meeting) and,
Audit Committee meetings (typically scheduled to occur on Board meeting dates).
Unless urgent and unavoidable circumstances prevent you from doing so, it is
expected that you will attend these meetings, most of which will be held in the
UK. One Board meeting per year is likely to be in the U.S.

 

(d)

Additional time may be required, on an ad-hoc basis, to attend meetings to deal
with certain GW Board and sub-committee matters as they arise. The nature of the
role makes it impossible to be specific about the maximum time commitment, and
there is always the possibility of additional time commitment in respect of
preparation time and ad hoc matters which may arise from time to time, and
particularly when the Company is undergoing a period of increased activity. At
certain times, it may be necessary to convene additional GW Board, committee or
shareholder meetings.

 

(e)

In accepting this role you confirm that you have sufficient time available to
commit to the proper performance of this role. Prior to acceptance of the role
you will be required to provide to the Company Secretary details of your other
Board appointments and significant commitments with a broad indication of the
time involved and will be required to update the Company Secretary from time to
time of any changes to these commitments.

3.Remuneration and expenses

 

(a)

You shall be paid an annual fee of $60,000 gross (current at the date of this
letter). This fee covers all duties, excluding service on any subcommittee of
the Board. If you are required to sit on a sub-committee committee, you will be
paid an additional annual fee. This fee will vary depending upon the
sub-committee on which you sit, as follows:

Sub-committee

Annual Fee

Audit Committee

$10,000

Nominations Committee

$5,000

Remuneration Committee

$7,500

 

Additional fees will also be payable in future if you are asked to become a
member of an additional Board sub-committee or if you are asked to take up the
role of Chair of any sub-committee. Your fees shall be paid in equal instalments
monthly in arrear after deduction of any taxes and other amounts that are
required by law.

 

730616619.1

3

 

 

--------------------------------------------------------------------------------

 

 

(b)

Your fees will be reviewed from time to time by the GW Board. It is our current
practice to review these fees at the end of each calendar year although such
review does not imply nor guarantee any increase.

 

(c)

You will not be entitled to participate in any Group pension scheme or to
receive any other benefits offered by the Company.

 

(d)

You will be eligible to participate in the GW Pharmaceuticals Long Term
Incentive Plan. Grants of equity based incentives under the terms of this scheme
are made at the discretion of the Board, usually on an annual basis.

 

(e)

You will be reimbursed for all reasonable out-of-pocket expenses properly
incurred by you on Company business, including costs associated with you
attending UK Board, Committee and General Meetings so long as those costs are in
accordance with the GW travel policy (a copy of which will be provided to you on
request). Reimbursement would include the reasonable cost of obtaining legal
advice, if circumstances should arise where it was necessary for you to seek
such advice separately, about your responsibilities as a non-executive director
of the Company although you should initially raise any such concerns with the
Chairman of the Company. This advice should be obtained, and reimbursement will
only be made, in accordance with any formal procedure for directors to take
independent professional advice adopted from time to time by the Company and a
copy of the current version will be supplied to you. Claims for reimbursement
should be accompanied by evidence of expenditure.

4.Insurance

The Company will, at its expense, provide you with director’s and officer’s
liability insurance, subject to the provisions governing such insurance and on
such terms as the Board may from time to time decide (including but not limited
to terms relating to the level of cover, deductibles, caps, exclusions and
aggregate limits) and subject to the obtaining of insurance at reasonable rates
of premium. No undertaking is given regarding the continuation of this
insurance, other than that you will be covered for as long as it remains in
place for the directors of the Company.

5.Duties

The Board as a whole is collectively responsible for the success of the Company.
The Board’s role is to provide entrepreneurial leadership of the Company within
a framework of prudent and effective controls which enable risk to be assessed
and managed, set the Company’s strategic aims, ensure that the necessary
financial and human resources are in place for the Company to meet its
objectives, and review management performance; and ensure that its obligations
to its shareholders and others are understood and met.

 

(a)

You will be expected to perform your duties, whether statutory, fiduciary or
common-law, faithfully, efficiently and diligently to a standard commensurate
with both the functions of your role and your knowledge, skills and experience.

 

730616619.1

4

 

 

--------------------------------------------------------------------------------

 

 

(b)

You will exercise your powers in your role as a non-executive director having
regard to relevant obligations under prevailing law and regulation, including
the Companies Act 2006. You are also required to comply with the requirements of
Nasdaq. You will be advised by the Company Secretary where these differ from
requirements in the UK.

 

(c)

You will have particular regard to the general duties of directors as set out in
Part 10, Chapter 2 of the Companies Act 2006, including the duty to promote the
success of the company:

“A director of a company must act in the way he considers, in good faith, would
be most likely to promote the success of the company for the benefit of its
members as a whole, and in doing so have regard (amongst other matters) to -

 

(a)

the likely consequences of any decision in the long term,

 

(b)

the interests of the company’s employees,

 

(c)

the need to foster the company’s business relationships with suppliers,
customers and others,

 

(d)

the impact of the company’s operations on the community and the environment,

 

(e)

the desirability of the company maintaining a reputation for high standards of
business conduct, and

 

(f)

the need to act fairly as between members of the company.”

 

(d)

In your role as non-executive director you will be required to:

 

•

constructively challenge and help develop proposals on strategy;

 

•

scrutinise the performance of management in meeting agreed goals and objectives
and monitor the reporting of performance;

 

•

satisfy yourself on the integrity of financial information and that financial
controls and systems of risk management are robust and defensible;

 

•

determine appropriate levels of remuneration of executive directors and have a
prime role in appointing and, where necessary, removing executive directors, and
in succession planning;

 

•

devote time to developing and refreshing your knowledge and skills;

 

730616619.1

5

 

 

--------------------------------------------------------------------------------

 

 

•

uphold high standards of integrity and probity and support me and the other
directors in instilling the appropriate culture, values and behaviours in the
boardroom and beyond;

 

•

insist on receiving high-quality information sufficiently in advance of board
meetings; and

 

•

take into account the views of shareholders and other stakeholders where
appropriate.

 

(e)

You will be required to exercise relevant powers under, and abide by, GW’s
Articles of Association.

 

(f)

You will be required to exercise your powers as a director in accordance with
GW’s policies and procedures.

 

(g)

You will disclose any direct or indirect interest which you may have in any
matter being considered at a board meeting or committee meeting and, save as
permitted under the Articles of Association, you will not vote on any resolution
of the Board, or of one of its committees, on any matter where you have any
direct or indirect interest.

 

(h)

You will immediately report to the Chairman your own wrongdoing or the
wrongdoing or proposed wrongdoing of any employee or director of which you
become aware.

 

(i)

Unless specifically authorised to do so by the Board, you will not enter into
any legal or other commitment or contract on behalf of the Company.

6.Outside interests

During your appointment you may not, without the prior approval of the Board,
accept a directorship of a company or provide your services to anyone who is a
competitor of the Group. The Board’s agreement will not be given if such
appointment or involvement would conflict with or is likely to interfere with
this appointment. It is the parties understanding that the definition of a
competitor shall be restricted to a project, business or activity, directly or
indirectly, involving cannabinoid research, or the research or treatment of
epilepsy. Please let the Company Secretary have a list of your current
commitments for our records and keep him updated in that respect.

7.Confidentiality

You should not, during your appointment (except in the proper performance of
your duties and then only to those who need to know such information) or after
it has ceased (except as required by law), disclose to any person, company or
other organisation or use otherwise than for the benefit of the Group any
confidential information or trade secrets concerning its business. This includes
but is not limited to:

 

730616619.1

6

 

 

--------------------------------------------------------------------------------

 

 

(a)

corporate and marketing strategy, acquisition and investment proposals, business
development and plans, maturing business opportunities, sales reports and
research results;

 

(b)

business contacts, lists of customers and suppliers and details of contracts
with customers and suppliers and their current or future requirements;

 

(c)

budgets, financial plans and management accounts, trading statements and other
financial reports and information;

 

(d)

unpublished price sensitive information about the Group; and

 

(e)

any document marked “confidential” and any information which by its nature is
commercially sensitive.

These requirements will survive termination or expiration of your appointment.

8.Compliance

 

(a)

You are expected to comply with the Company’s Articles of Association, the City
Code on Takeovers and Mergers, applicable stock exchange rules and regulations
and the Company’s relevant internal codes and policies. In particular during
your appointment you will comply, and will procure, so far as you are able, that
your spouse or Civil Partner and dependent children (if any) or any trust in
which you or your spouse or Civil Partner may be concerned or interested as
trustee or beneficiary, comply with any code of conduct relating to securities
transactions by directors and specified employees adopted by the Company from
time to time.

 

(b)

You will promptly give the Company such information as the Company or any member
of the Group may require to enable it to comply with its legal and regulatory
obligations whether to any securities or investment exchange or regulatory or
governmental body to which any member of the Group is, from time to time,
subject or howsoever arising.

 

(c)

You will promptly give the Company such information, records and support as the
Company or any member of the Group may require to enable it to prepare for, or
respond to, any proceedings, inquiries or investigations into its activities by
a regulatory or governmental authority. This requirement will survive
termination or expiration of your appointment.

9.Return of Company property

When your appointment ends, you should, unless otherwise agreed in writing,
immediately return all documents and other property belonging to any member of
the Group and which may be in your possession or under your control. No copies
(including electronic copies) should be retained by you or by anyone on your
behalf.

 

730616619.1

7

 

 

--------------------------------------------------------------------------------

 

10.Data protection

By signing this letter you consent to the Company holding and processing
information about you for legal, personnel, administrative and management
purposes and in particular to the processing of any sensitive personal data (as
defined in applicable UK Data Protection laws from time to time) including, as
and when appropriate:

 

(i)

information about your physical or mental health or condition in order to
monitor sick leave and take decisions as to your fitness to perform your duties;

 

(ii)

information about you that may be relevant to ensuring equality of opportunity
and treatment in line with the Company’s equal opportunities policy and in
compliance with equal opportunities legislation; and

 

(iii)

information relating to any criminal proceedings in which you have been
involved, for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

You consent to the transfer of such personal information to any member of the
Group (or a company appointed by them for such purposes), whether or not outside
the European Economic Area, for administration purposes and other purposes in
connection with your appointment, where it is necessary or desirable for the
Company to do so.

11.Non-compete

In consideration for the fees payable to you under this letter, you agree you
will not (except with prior written consent of the GW Board) directly or
indirectly do or attempt to, for the period of 12 months immediately after the
termination of your office, to any material extent, undertake, carry on or be
employed, engaged or interested in any capacity in the supply or proposed supply
of Competitive Services within the Territory. For the purposes of this
paragraph, “Competitive Services” means any business connected to the marketing,
sales or distribution, or development or proposed development of pharmaceuticals
from cannabinoids which is competitive with the Company’s or GW, or GW Pharma’s
businesses; and “Territory” means United States of America, England, Wales,
Scotland, Northern Ireland and any other country, or, in the United States, any
state, which the Company or any member of the Group is operating or planning to
operate a competitive business at the end of your appointment. This requirement
will survive termination or expiration of your appointment.

12.Rights of third parties

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this letter.
No person other than you and the Company shall have any rights under this letter
and the terms of this letter shall not be enforceable by any person other than
you and the Company.

 

730616619.1

8

 

 

--------------------------------------------------------------------------------

 

13.Miscellaneous

 

(a)

For the purpose of this letter:

the “Board” shall mean the board of directors of the Company as constituted from
time to time;

“Civil Partner” means a civil partner as defined by the Civil Partnership Act
2004; and

the “Group” means any of the following from time to time: the Company, its
subsidiaries and subsidiary undertakings and any holding company or parent
undertaking of the Company and all other subsidiaries and subsidiary
undertakings of any holding company or parent undertaking of the Company, where
“holding company”, “parent undertaking”, “subsidiary” and “subsidiary
undertaking” have the meanings given to them in the Companies Act 2006.

 

(b)

This letter will be construed in accordance with English law and you and the
Company irrevocably submit to the exclusive jurisdiction of the English Courts
to settle any dispute which may arise in connection with this letter.

 

(c)

This letter constitutes the entire terms and conditions of your appointment. No
variation or addition to this letter and no waiver of any provision of it will
be valid unless in writing and signed by or on behalf of both parties.

I would ask you to countersign the enclosed copy of this letter to confirm the
basis of your appointment with the Company and to show acceptance of the terms
of this letter by executing it as a deed.

I look forward to working with you to the general benefit of our shareholders.

Yours sincerely

/s/ Geoffrey Guy

Dr. Geoffrey Guy

For and on behalf of the Board of Directors of GW Pharmaceuticals plc

 

730616619.1

9

 

 